Case 1:18-cv-07340-LDH-PK Document 71 Filed 02/09/20 Page 1 of 3 PagelD #: 805

Marce_ P. DENIS

DE N I S L A W GR OO U P PL LL ¢
9602 Avenue L
Brooklyn, New York 11236
Telephone (404) 977-9733
Email: mdcounsel ¢gmail.com

February 6, 2020

Via ECF

Judge LaShann DeArcy Hall
United States District Court Judge
Eastern District of New York

225 Cadman Plaza East
Brooklyn, NY 11201

Re: Celestin, et al v. Martelly, et al;
Case No. 1:18-cv-07340-LDH-PK
Dear Judge DeArcy Hall:

In response to Plaintiffs’ request for this Court to judicially notice a Congressional hearing
testimony, Defendants attempted to advance arguments that contravened the federal rule
governing judicial notice. Defendants asked this Court to deny Plaintiffs’ request because the
Congressional hearing testimony significantly undermines the gist of their argument in their
Motion to Dismiss, which is “Haiti is the proper forum to adjudicate the matter at bar because its
judicial system is wholly independent from the executive branch.”’

Neither the doctrines nor the cases cited by Defendants require this Court to deny Plaintiffs”
request for judicial notice. Contrary to Defendants’ assertions, the Congressional hearing
testimony does not address only the Haitian political system. In fact, the first sworn speaker, Pierre
Esperance-the head of RNDDH, a well-known human rights organization in Haiti, addressed the
lack of independence of the Haitian judicial system. According to Mr. Esperance’s testimony, the
Haitian judicial system is treated as a “step-child” by the executive branch. As such, it is
“underfunded and ill-equipped, consequently cannot meet the general population’s need for
justice.” As stated above, Mr. Esperance’s testimony categorically refutes Defendants’ argument
of Haiti being an alternative forum. Defendants through their assertions have made the offered
Congressional hearing testimony relevant when they claimed that “Haiti’s judicial system is an
independent branch,” although they knew then, just as now, that said argument is meritless.

As Plaintiffs argued in their original request letter, Federal Rule of Evidence 201 authorizes this
Court to take judicial notice of the content of Congressional hearing testimony because it is “not

 

' See 9 13,14 declaration of Jean-Fréderic Salés, Defendants’ expert.

None of the cases cited by Defendants in opposition to the present request is factually or legally relevant to the
issue of this Court noticing judicially a Congressional Hearing testimony. See Medtech Prods. Inc y. Ranir, LLC,
596 F Supp. 2 778, 802 n5 (S.D.N.Y. 2008); Stinnett v. Delta Airlines, Inc.., 278 F. Supp. 3d 599, 608 (E.D.N.Y.
2017); Int'l Star Class Yacht Racing Ass’nv. Tommy Hilfiger U.S.A. Inc. 146 F, 3d 66, 70 (2d Cir. 1998); Ujvari v.
United States, 212 F. Supp. 223, 228 (S.D.N.Y. 1963); Alvary v. United States, 302 F.2d 790, 794 (2d Cir. 1962);
Meota v. Asset Recovery Sols, LLC, 2018 U.S. Dist. LEXIS 168022, at *9-11 (E.D.N.Y. Sep. 28, 2018). Defendants’
cited cases deal with information from previous litigations, which by their very nature are subject to “reasonable
dispute.”

Celestin, et al v. Martelly, et al; Case No. 1:18-cv-07340-LDH-PK Page 1 of 3
Case 1:18-cv-07340-LDH-PK Document 71 Filed 02/09/20 Page 2 of 3 PagelD #: 806

subject to reasonable dispute in that” they are “capable of accurate and ready determination by
resort to sources whose accuracy cannot reasonably be questioned.” Fed. Rule Evid. 201(b);
Kramer y. Time Warner Inc, 937 F.2d 767, 774 (2d Cir. 1991); Singh vy. Ashcroft, 393 F.3d 903,
905 (9th Cir. 2004); Wells Fargo Bank, N.A. y. Wrights Mill Holdings, LLC, 127 F.Supp.3d 156,
166 (S.D.N.Y. 2015) (citing Kramer). Furthermore, the Rule mandates that judicial notice be taken
where it is “requested by a party and supplied with the necessary information,” id. at 201(d) and
authorizes judicial notice “at any stage of the proceeding,” id. at 201(f).

Defendants opposed the request claiming that the content of the testimony “is subject to reasonable
dispute.” Defendants assert that the testimony “focuses on a broad array of subjects,” yet they
conveniently failed to identify the subject out of the many that “is subject to reasonable dispute.”
Under the circumstances, Plaintiffs submit that the subject dealing with the total dependency of
the judicial system of Haiti on the executive branch is common knowledge around the world. In
keeping with our nation’s highest Court’s tradition of using judicial notice, this Court should grant
Plaintiffs’ request to ensure that its decision is connected to the global society in which we operate.
See, e.g. Lee v. Weisman, 505 U.S. 577, 593-94 (1992) (the Supreme Court relied on three
psychological studies to decide on a First Amendment violation issue); Mississippi University for
Women v. Hogan, 458 U.S. 718, 738-39 (1982) (The Court cited sociological surveys to establish
the unconstitutionality of a state statute); United States v. Martinez-Fuerte, 428 U.S. 543, 552-54
(1976) (epidemiological and demographic research were used to support the constitutionality of
fixed checkpoint stops); Brown v. Board of Education, 347 U.S. 483, 493-94 (1954) (the Court
relied on sociological research to conclude that public school racial segregation generated “a
feeling of inferiority”).

The Congressional hearing testimony requested by Plaintiffs to be judicially noticed came about
after the United Nation published a report on gross human rights violations and on State sponsored
extrajudicial killing of peaceful protestors demanding justice for economic and financial crimes
committed by the ruling class of Haiti. Suffice it to say that the information provided at the hearing
is “capable of accurate and ready determination by resort to sources whose accuracy cannot
reasonably be questioned.” Moreover, the type of information presented by Plaintiffs’ request have
been judicially noticed by many courts throughout the United States. See, e.g., leradi v. Mylan
Laboratories, Inc., 230 F.3d 594, 597-98 (3rd Cir. 2000) (taking judicial notice of information in
a newspaper article); Blair v City of Pomona, 223 F.3d 1074 (9th Cir. 2000) (taking judicial notice
of an independent commission’s report on the code of silence among police officers); Heliotrope
Gen., Inc. v. Ford Motor Co., 189 F.3d 971, 981 (9th Cir. 1999) (taking judicial notice of
information contained in news articles); Clemmons v Bohannon, 918 F.2d 858, 865 (10th Cir.
1990), vacated on other grounds, on reh. en banc 956 F2d 1523 (10th Cir. 1992) (taking judicial
notice of government reports and Surgeon General’s reports concerning health risk of
environmental tobacco smoke); B.7. Produce Co. v Robert A. Johnson Sales, Inc. (S.D.N.Y. 2004)
354 F.Supp.2d 284, 285-286 (taking judicial notice of U.S. Department of Agriculture report);
Wietschner v. Monterey Pasta Co., 294 F.Supp.2d 1102, 1108 (N.D. Cal. 2003) (taking judicial
notice of press releases issued by the Securities and Exchange Commission); Del Puerto Water
Dist. v United States Bureau of Reclamation, 271 F.Supp.2d 1224, 1234 (E.D. Cal. 2003) (taking
judicial notice of public documents, including Senate and House Reports); Feldman v Allegheny
Airlines, Inc. (D. Conn. 1974) 382 F. Supp. 1271, reversed on other grounds 524 F.2d 384 (2nd
Cir. 1975) (taking judicial notice of data contained in President’s Economic Report).

Celestin, et al v. Martelly, et al; Case No. 1:18-cv-07340-LDH-PK Page 2 of 3
Case 1:18-cv-07340-LDH-PK Document 71 Filed 02/09/20 Page 3 of 3 PagelD #: 807

Untimely Request
Despite admitting in their response letters that the Congressional hearing testimony had not

occurred at the time of the briefing, Defendants nevertheless argued that Plaintiffs’ request is
untimely. Defendants cited a number of cases’ purported to support their position; when in fact,
the cited cases mention zilch about the untimeliness of request for judicial notice. The rule
regarding when a request for judicial notice can be made is well settled in the Second Circuit.
“Judicial notice may be taken at ‘any stage of the proceeding,’ including as late as on appeal.”
Ross v. American Exp. Co. 35 F. Supp 3d 407, 457 n.27 (S.D.N.Y. 2014) (citing United States v.
Davis, 726 F. 3d 357, 368 (2d Cir. 2013) (concluding that judicial notice during appeal is
appropriate); Trigueros v. Adams, 658 F.3d 983, 987 (9 Cir. 2011) (same)); see also Wells Fargo
Bank, N.A. v. Wr otis Mill Holdings, LLC, 127 F.Supp.3d 156, 166 (S.D.N.Y. 2015).

Act of state/International Comity
Contrary to Defendants’ claim that this matter concerns ‘foreign disputes with nominal
connections with the United States,” the wrongful conduct complained of took place in the United
States and in violation of United States laws; not to mention, Plaintiffs are all United States citizens
and legal residents. Additionally, Defendants made no showing as to how the imposition of the
$1.50 on remittances and $0.05 on international calls to Haiti is lawful under Haitian laws. As
such, there is no need for Plaintiffs to address it at length. However, Plaintiffs agree that this
honorable Court, “in determining [Haiti] law, ‘ ...may consider any relevant material or source ...
whether or not submitted by a party.” As “[t]he court’s determination must be treated as a ruling
on a question of law,’ the court ‘may engage in its own research and consider any relevant material
thus found.’” Animal Science Products, Inc. v. Hebei Welcome Pharmaceutical Co. Ltd, 138 S. Ct.
1865, 1869, 1870, 201 L.Ed.2d 225 (2018) (quoting Advisory Committee’s 1966 Note on Fed.
Rule Civ. Proc. 44.1,.28 U.S.C. App., p. 892). Therefore, to further assist this honorable Court
with its ruling on the pending motion, Plaintiff respectfully request uaier ee ae 44. 1 that
the honorable Court takes judicial notice of this article https: lene ‘

 

systeme-judiciaire-haitien-face-au-proces-du-siecle-le-proces-pe c Geeiter sath its
translation attached hereto as EXHIBIT A. The article is written Sy a : coment law professor at the
Haitian State University School of Law. The learned professor, Ikenson EDUME, lays bare the
inadequacy of the Haitian justice system in handling economic and financial crimes and the
reasons the people of Haiti’s quest to bring to justice government officials and conspirators
accused of dilapidating the Petrocaribe funds is likely to remain nothing but a fleeting illusion.

For the foregoing reasons, Plaintiffs respectfully request that this Court grant their requests for
judicial notice.

 

cc: All Counsel of Record via ECF

 

3 In re Atossa Genetics Sec. Litig, 868 F.3d 784, 803 (9" Cir. 2017); Judan v. Wells Fargo Bank, Nat’! Ass’n, No.
15-cv-05209-HSG, 2017 U.S. Dist. LEXIS 114219; B4C Home Loans Servicing, LP v. Hackett, No.3:11-cv-00416-
HZ, 2013 U.S. Dist. LEXIS 147998, at *14 (D. Or. Oct. 11, 2013).

Celestin, et al v. Martelly, et al; Case No. 1:18-cv-07340-LDH-PK Page 3 of 3
